     Case: 1:18-cv-03335 Document #: 80 Filed: 12/05/19 Page 1 of 1 PageID #:709

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Ariel Gomez
                                  Plaintiff,
v.                                                   Case No.: 1:18−cv−03335
                                                     Honorable Charles P. Kocoras
Reynaldo Guevara, et al.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 5, 2019:


      MINUTE entry before the Honorable Charles P. Kocoras: By request and
agreement of the parties, status hearing set for 12/10/2019 is reset to 12/17/2019 at 9:30
a.m. Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
